BRYSON, Circuit Judge.

ORDER

Damian Fonseca moves without opposition for reconsideration of the court’s or*493der dismissing his petition for review for failure to file the Fed. Cir. R. 15(c) statement concerning discrimination and for an extension of time to file his brief if the motion to reconsider is granted.
Fonseca has since filed the Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
The motions are granted. Fonseca’s petition for review is reinstated, the dismissal order is vacated, and the mandate is recalled. Fonseca’s brief is due within 30 days of the date of filing of this order.